 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARONTA TYRONE LEWIS,                          No. 1:20-cv-01485-NONE-SKO (PC)
12                       Plaintiff,                  ORDER ADOPTING FINDINGS AND
13                                                   RECOMMENDATIONS AND DENYING
             v.
                                                     PLAINTIFF’S MOTIONS FOR DEFAULT
14    S. SHERMAN., et al.,                           JUDGMENT AS PREMATURE

15                       Defendants.                 (Doc. Nos. 13, 17)
16

17          Plaintiff Daronta Tyrone Lewis is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Because plaintiff is a state prisoner and sues governmental officials, his complaint is

21   subject to screening pursuant to 28 U.S.C. § 1915A. The assigned magistrate judge has not yet

22   screened the complaint and no defendants have appeared in this action.

23          On March 10, 2021, plaintiff filed a motion for default judgment. (Doc. No. 13.) On

24   March 12, 2021, the assigned magistrate judge issued findings and recommendations,

25   recommending that plaintiff’s motion be denied as premature. (Doc. No. 17.) The magistrate

26   judge informed plaintiff that he may not proceed with this action until his complaint has been

27   screened. (Id. at 1.) The judge provided plaintiff 14 days to file objections to the findings and

28   recommendations. (Id. at 2.) Plaintiff has not filed any objections and the time to do so has
 1   passed.

 2             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 3   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 4   recommendations to be supported by the record and proper analysis.

 5             Accordingly,

 6              1.    The findings and recommendations issued on March 12, 2021 (Doc. No. 17) are

 7                    adopted in full;

 8              2.    Plaintiff’s motion for default judgment (Doc. No. 13) is denied as premature; and,

 9              3.    This case is referred back to the assigned magistrate judge for further proceedings.

10
     IT IS SO ORDERED.
11

12      Dated:       May 8, 2021
                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
